Citation Nr: 1615118	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vaccination scars.

3.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of shrapnel scars of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, from July 2003 to September 2003, and from January 2005 to November 2005, to include service in the Persian Gulf theater of operations.  His medals include the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran's claim was originally for service connection for smallpox scars.  However, in accordance, with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadened that issue on appeal to include vaccination scars based on service medical records showing receipt of vaccinations during service, but an exemption for the smallpox vaccination.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran has not yet been provided a VA examination regarding the etiology of any vaccination scars, therefore one should be provided on remand.  Also, a VA examination is needed to determine whether current headaches are secondary to service-connected PTSD.  The Veteran did not report for an examination for right knee shrapnel scars.  However, as the case is already being remanded, and the most recent examination is stale, he should be provided another opportunity to attend an examination regarding the current severity of that disability.

Finally, during the Veteran's September 2015 VA PTSD examination, he reported he was receiving private psychological treatment.  Those private treatment records should be obtained on remand and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record, any VA and private treatment records, not already of record of treatment for headaches, vaccination scars, PTSD, and right knee residuals of shrapnel scars, to specifically include private treatment records from St. Clair Hospital from June 2014 to the present, and complete records from Dr. L. and Dr. B.W., referenced in the August 2015 VA PTSD examination report.

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of headaches.  The examiner must review the record and should note that review in the report.  A rationale should be provided for all requested opinions.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that headaches are proximately due to service-connected PTSD? 

(b) Is it at least as likely as not (50 percent or greater probability) that headaches have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

3.  After obtaining any outstanding records, the AOJ should request an opinion from an appropriate VA dermatologist or other appropriate medical professional to determine the nature and etiology of the claimed vaccination scars.  The examiner must review the record and should note that review in the report.  A rationale should be provided for all requested opinions.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Does the Veteran have a current disability associated with vaccination scars?

(b) If so, is it at least as likely as not (50 percent or greater probability) that a current vaccination scar disability is related to service, to include in-service vaccinations?

4.  After obtaining any outstanding records, schedule the Veteran for an examination to ascertain the current nature and severity of residuals of shrapnel scars of the right knee.  The examiner must review the record and should note that review in the report.  All indicated studies, to include range of motion measurements, should be performed.  The examiner should identify all symptoms and impairment associated with the residuals of shrapnel scars of the right knee, noting their frequency and severity of symptoms and the size and characteristics of the scars found.  Examination results should be clearly reported.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

